    Case 1:18-cv-03450-OTW Document 58 Filed 03/28/19 Page 1 of 2
MEMO ENDORSED                                        Application Granted. All
                                                     discovery shall be completed by
                                                     May 31, 2019.

                                                           SO ORDERED.



                                                           __________________________
                                                           Ona T. Wang           3/28/2019
                                                           United States Magistrate Judge
Case 1:18-cv-03450-OTW Document 58 Filed 03/28/19 Page 2 of 2
